COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
JIMMY LEE SWEED,
                                                 §
                              Appellant,                           No. 08-16-00047-CV
                                                 §
V.                                                                    Appeal from the
                                                 §
JAY L. NYE, JAIME ESPARZA,                                          243rd District Court
DISTRICT ATTORNEY OF EL PASO                     §
COUTY, TEXAS, EL PASO                                            of El Paso County, Texas
DISTRICT ATTORNEY’S OFFICE,                      §
THE STATE OF TEXAS, AND THE                                          (TC# 2005-5667)
ATTORNEY GENERAL OFFICE OF                       §
THE STATE OF TEXAS,
                                                 §
                              Appellees.
                                                 §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction, in accordance with the opinion of this Court. We therefore

dismiss the appeal. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 13TH DAY OF APRIL, 2016.



                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.